                  Case 19-19424          Doc 41    Filed 02/24/20          Page 1 of 1



                            In the United States Bankruptcy Court
                                 For the District of Maryland

In Re: Gregory Casamento                                   *                    Case No. 19-19424

Debtor(s)                                              *                     Chapter 13

                                                       *

*    *   *   *    *     *   *   *    *   *   *     *   *       *   *   *    *     *   *   *   *     *

                 LINE REQUESTING ORDER DENYING CONFIRMATION

    Gregory Casamento, by Debtor's attorney, James R. Logan, files this Line and

requests this Court to enter an Order Denying Confirmation of this Chapter 13 Plan Without

Leave to Amend, and therein to provide the Debtor(s) 14 days to voluntarily dismiss or convert

this Chapter 13 case.

No appearance by Debtor _________

Escrow Shortage ____X_

Other ________



CONSENTED TO:

Date: ____February 24, 2020____                        __/s/_Gregory Casamento_______

Date: __February 24, 2020_______                       __/S/James R. Logan _________
                                                 Debtor(s) Counsel/Pro Se Debtor

                                    CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a copy of the foregoing was sent electronically via ECF to the
below listed parties this 24 day of February, 2020.

Timothy P. Branigan; cmecf@chapter13maryland.com

_/S/ James R. Logan____
James R. Logan
